office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 -------------- postf-130448-04 uilc date august to associate area_counsel large mid-size business third party communication private firm date of communication date from thomas d moffitt branch chief branch income_tax accounting subject california franchise tax this chief_counsel_advice responds to your request for assistance dated date regarding the accrual of the deduction for california franchise tax by commencing corporations this advice is not taxpayer specific this advice may not be used or cited as precedent issues what is the amount of california franchise tax that a corporation using an accrual_method of accounting and commencing_business in california with a month initial taxable_year can deduct under sec_164 of the internal_revenue_code in the year of commencement and in the following year what is the amount of tax that a corporation using an accrual_method of accounting and commencing_business in california with an initial taxable_year of less than months can deduct under sec_164 in the year of commencement and in the following year postf-130448-04 conclusions a corporation using an accrual_method of accounting and commencing_business in california with a month initial taxable_year may deduct the amount of california franchise tax incurred during that year under the general principals of sec_1_461-1 of the income_tax regulations for the second taxable_year sec_461 requires that the taxpayer defer any amount that would otherwise be allowed under sec_164 but exceeds the california franchise tax from the first year since under pre-1961 california law taxpayers with a full first year measured the second year’s tax by the first year’s income this treatment limiting the deduction to the prior year’s california franchise tax will continue each year for as long as the corporation is subject_to the california franchise tax a corporation using an accrual_method and commencing_business in california with an initial taxable_year of less than months may deduct the amount of california franchise tax incurred during that year under the general principals of sec_1_461-1 for the second taxable_year the corporation may also deduct the amount that is incurred under sec_1_461-1 however for the third taxable_year sec_461 requires that the taxpayer defer any amount that would otherwise be allowed under sec_164 but exceeds the california franchise tax from the second year since under pre-1961 california law taxpayers with a short first year measured the third year’s tax by the second year’s income this treatment limiting the deduction to the prior year’s california franchise tax will continue each year for as long as the corporation is subject_to the california franchise tax facts a corporation that employs an accrual_method of accounting and reports income on a calendar_year basis for federal_income_tax purposes commenced business in california in and is subject the california franchise tax cft in the corporation incurred cft of dollar_figure under general principals of federal tax_accounting in the following year the taxpayer incurred dollar_figure of cft the facts are unclear as to whether the corporation is treated as having a year of commencement of months or less than months law and analysis sec_164 allows a deduction for certain taxes including the cft in the year in which paid_or_accrued when the tax is accrued is governed by sec_461 sec_1 a i provides in part that under an accrual_method of accounting a liability is incurred and generally is taken into account in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability a liability to pay a tax may become fixed before the tax is assessed and before the tax is due united_states v anderson 269_us_424 postf-130448-04 economic_performance occurs for tax_liabilities as the tax is paid however the recurring_item_exception is generally available and allows taxpayers to treat economic_performance as occurring in the year that the all-events test is otherwise met as long as the tax is paid within 8½ months after the close of the taxable_year see sec_1 g i and an exception to the general_rule of the all-events test is contained in sec_461 which provides that to the extent that the time for accruing taxes has been accelerated by the action of any_taxing_jurisdiction taken after date then such taxes shall be treated as accruing at the time they would have accrued but for such action by such taxing jurisdiction further if a tax is accelerated sec_461 applies not only to taxpayers upon whom the tax is imposed at the time of the action but also with respect to such taxpayers upon whom the tax is imposed at any subsequent time sec_1 d the accrual date of the california franchise tax has been accelerated by changes in california law that occurred after the effective date of sec_461 date see revrul_79_410 1979_2_cb_213 amplified by revrul_2003_90 2003_2_cb_353 when sec_461 was enacted the cft was imposed upon the privilege of conducting business in the california taxable_year the privilege year and was generally measured by the income from the previous year which was called the income year peculiarly the cft was not imposed upon income generated during a corporation’s final year of doing business in california california revenue and taxation code cal rev tax code ' a therefore the tax_court held that the liability for the cft was not fixed by the earning of income in the income year but rather by the exercise of the corporate franchise in the following year the privilege year 9_tc_128 aff d per curiam 167_f2d_1000 9th cir changes to california law effective for years after made a corporation’s final year’s income subject_to the cft see for example cal rev tax code d and b these changes caused the liability for the cft to become fixed in the year the income is earned pursuant to sec_1_461-1 since exercising the corporation’s franchise in the following year was no longer necessary in order to be liable for tax upon that income however this was an acceleration of the accrual date of the cft that must be disregarded for federal_income_tax purposes under sec_461 72_tc_1051 revrul_79_410 additional changes in affected the treatment of commencing corporations special treatment for commencing corporations was necessary because a commencing corporation had no prior income year upon which to measure the tax before cal rev tax code ' a provided that commencing corporations were required to pay cft on the income earned in the first year with a credit for the minimum_tax which was required to be prepaid postf-130448-04 if the corporation’s first year consisted of months this amount was also used to measure the tax due for the second year thus a corporation with a full first year treated the first year as the income year with respect to both the first and second taxable or privilege years a corporation with a first year consisting of less than months used the short year’s income as the basis of taxation for the first privilege year and as the basis for calculating a pre-payment of the second year’s franchise tax the second year’s cft would ultimately be calculated using the second year’s income allowing a credit for the pre-payment based on the short year’s income cal rev tax code a cf filoli inc v johnson p 2d cal wherein a corporation that commenced business on date paid cft on the short year’s income for the first taxable_year and also used the short year’s income as the basis for the second year’s tax but challenged additional tax assessed based on a statutory change to the precursor of cal rev tax code a in that imposed additional tax for the second year by prorating the short year’s income to months under pre-1961 california law even if the second taxable_year of a commencing taxpayer constituted a period of less than months the tax for the second year was measured by the income earned during the second year cal rev tax code 23222a the second year also served as the income year with respect to the third year so the third year’s cft was also measured by the second year’s income cal rev tax code a for years between and no distinction was drawn between full or short years of commencement both were subject_to only the minimum_tax for their first california taxable_year cal rev tax code ' a the first year did however serve as the income year for the second year and the first year’s income was the basis of the tax for the second year section ' b of the cal rev tax code specifically provided that a corporation which commenced and ceased doing business in the same year was subject_to the cft on that year’s income in california law was changed to remove the concept of the income year and references to it were replaced with the phrase taxable_year throughout the statute this change in law clarified that the cft is now imposed upon income as it is earned but did not affect the timing of the deduction under the all-events test as applied to the changes and did not alter the application of sec_461 revrul_2003_90 after these changes commencing corporations are no longer subject_to special treatment and none is needed since the commencing corporation’s lack of a prior income year no longer affects the determination of the tax due under the general provisions of the cft see cal rev tax code ' c in 107_tc_282 aff d 161_f3d_1231 9th cir cert_denied 528_us_822 schwab i the tax_court addressed the accrual of the california franchise tax for the second year of a corporation whose postf-130448-04 first year was a short_year the court acknowledged that in general the california franchise tax has been accelerated and is subject_to sec_461 the court noted however that its prior decisions in 9_tc_128 and 72_tc_1051 did not address the special rules contained in cal rev tax code ' a for a commencing corporation with a short_year of commencement the court concluded that pursuant to this section the second year served as the income year for both the second and third privilege years therefore even under pre-1961 law the liability to pay franchise tax with respect to that income was incurred during the second year when it was earned the court indicated that the service s reliance on revrul_79_410 failed to account for the difference in treatment of a commencing corporation with a short first year under pre-1961 law a circumstance which the revenue_ruling did not address in a subsequent proceeding addressing the accrual of schwab’s third year’s cft the tax_court held that the tax for the third year was also measured by the second year’s income 123_tc_306 schwab iii the first year under the facts described the corporation commenced business in for the california taxable_year the corporation’s franchise tax_liability was only the minimum_tax as provided by cal rev tax code ' a however the income generated in would provided the basis for the cft for the california taxable_year whether or not the corporation continued in business and exercised its franchise in the following year therefore the cft liability that resulted from this income was fixed and determinable by the end of the federal tax_year presumably economic_performance occurred in that year as well either by virtue of estimated_tax payments in the year the income is earned or upon remittance of the tax with the return in the following year under the recurring_item_exception since the corporation would incur tax on its current income under the general principals of sec_1_461-1 applied to the post-1972 cft but would generally not have incurred tax until the franchise was exercised in the following year under the pre-1961 cft sec_461 requires that the pre-1961 california law be used to determine when the deduction is incurred for federal_income_tax purposes under pre-1961 california law cal rev tax code ' a provided that a commencing corporation’s first year’s tax was measured by its first year’s income thus even under pre-1961 california law the liability for cft was fixed in the year that the income was earned there has been no acceleration and therefore sec_461 does not operate to defer the deduction for the first year the corporation was entitled to the accrue the liability for dollar_figure of cft imposed on the income in the federal taxable_year the year in which the income was earned even though it relates to the california taxable_year and even if it was not assessed until this is so whether was a full year or a short_year postf-130448-04 the second year in the following year the corporation earned net_income subject_to the cft which created a cft liability of dollar_figure under the california law applicable between and this income was used to measure the cft for the california taxable_year this cft dollar_figure was incurred for federal_income_tax purposes under the general principals of sec_1_461-1 in the year that the income subject_to the tax was earned since the corporation would incur franchise tax on its current income under the general principals of sec_1_461-1 but would generally not have incurred tax until the franchise was exercised under the pre-1961 cft sec_461 requires that the pre-1961 california law be used to determine when the deduction was incurred for federal_income_tax purposes if the corporation conducted business for months in the year of commencement pre- california law would use the income generated in that first year as the basis for measuring the franchise tax for the second year without regard to the income that was actually earned in the second year cal rev tax code ' a in this situation sec_461 would require that the corporation deduct the cft that was measured by the income dollar_figure rather than the cft based on the income dollar_figure on its federal_income_tax return the dollar_figure of cft based on the income would be deductible on the federal tax_return assuming that at least that amount of cft was incurred during the taxpayer’s federal taxable_year for all subsequent years the corporation will continue to apply the principals of sec_461 in determining the year of deduction of the taxpayer’s cft liability if the corporation commenced business in california with an initial taxable_year of less than months pre-1961 california law would ultimately measure the second year’s franchise tax by the second year’s income see cal rev tax code ' a therefore even under pre-1961 california law the cft would have been incurred in the year that the income was earned see schwab i 107_tc_282 the treatment of the second and third years in this situation is similar to how the first and second years are treated when the first year i sec_12 months as described above the corporation may deduct the dollar_figure of cft otherwise incurred in on its federal_income_tax return but for the third year the corporation’s deduction is limited by sec_461 to the dollar_figure of cft from the second year see schwab iii 123_tc_306 for all subsequent years sec_461 will continue to apply limiting the deduction to the prior years california franchise tax_liability revrul_2003_90 sec_461 is a timing provision and application of a method_of_accounting in compliance with sec_461 should not result in a distortion of the taxpayer’s lifetime income see sec_1_446-1t e nor can the application of sec_461 allow a deduction under sec_164 that exceeds the sum of the amount of cft incurred in the current_year and the cumulative amount of cft deferred in prior years by sec_461 as long as the amount of cft incurred is increasing each year the taxpayer need only look to the prior year’s cft to determine the amount of the deduction however sec_461 does not postf-130448-04 provide authority to deduct an expense that has not yet been incurred under sec_164 and sec_1_461-1 if any amounts deferred remain or if excess_deductions have been taken final adjustments may be necessary in the year the corporation dissolves or withdraws from doing business in california see sec_1_461-1 see also 743_f2d_781 11th cir please call -------------------- or ---------------------if you have any further questions
